On order of the Chief Justice, the motion of defendant-appellant to file an application for leave to appeal in excess of the page limitation is DENIED. The only issue reviewable by this Court at this time is whether the Court of Appeals erred in dismissing the defendant-appellant's delayed application for leave to appeal on jurisdictional grounds because he failed to file it within the time period required by MCR 7.205(G)(3). The substantive issues in the defendant-appellant's application that cause it to exceed the page limitation cannot be reviewed by this Court on their merits. The defendant-appellant shall file a substitute application for leave to appeal within 35 days of the date of this order addressing the jurisdictional issue only. Failure to timely file the substitute application will result in the administrative dismissal of this case.